 



EXHIBIT 10.1
OPINION RESEARCH CORPORATION
DEFERRED COMPENSATION PLAN
          1. PURPOSE
          The purpose of the Plan is to provide for supplemental retirement and
related benefits for a select group of management and highly compensated
employees of ORC (the “Company”) as part of an integrated compensation program
which is intended to assist the Company in attracting, motivating and retaining
employees of superior ability, industry and loyalty.
          2. DEFINITIONS
          The following words and phrases as used herein shall have the
following meanings, unless a different meaning is plainly required by the
context:
          “Board of Directors” shall mean the Board of Directors of the Company.
           “Change of Control” shall have the meaning set forth in Section 11 of
the Plan.
          “Committee” shall mean Compensation Committee of the Board of
Directors of the Company.
          “Company” shall mean Opinion Research Corporation, a Delaware
corporation, and any successor thereto.
          “Compensation” shall mean all of the Participant’s compensation paid
by the Company, including the Participant’s base salary and bonus, but shall not
include the Participant’s contributions to the Company’s tax qualified
retirement plans.

- 5 -



--------------------------------------------------------------------------------



 



          “Default” shall mean a material breach by the Company under any of its
material loan agreements, or any inability of the Company to pay its obligations
in a timely manner.
          “Designated Beneficiary” shall mean the beneficiary designated by a
Participant to receive any benefits payable under the Plan upon his or her
death. In the absence of a beneficiary designation, the Participant’s
“Designated Beneficiary” shall be his or her spouse and if none, his or her
estate.
          “Gain or Loss Adjustment” shall mean the adjustment to such
Participant’s Plan Deferral Account in accordance with the provisions of
Section 7.
          “Interest Equivalent” shall mean the amount credited to such
Participant’s Plan Deferral Account in addition to the amount of income deferred
by such Participant in accordance with the provisions of Section 7(b)(1).
          “Participant” shall mean those employees of the Company who are
eligible to participate in the Plan in accordance with Section 3 and who elect
to defer income by executing a Participation Agreement.
          “Participation Agreement” shall mean a written agreement executed by
an employee eligible to participate in the Plan specifying the amount of income
to be deferred and such other matters as are required to be specified in such
document in accordance with the provisions of the Plan.
          “Permissible Investments” are those investments specified in
Section 7(b)(2)(i).
          “Plan” shall mean the Opinion Research Corporation Deferred
Compensation Plan.
          “Plan Deferral Account” shall mean the amount credited for the benefit
of a Participant under Section 7 on the basis of income deferred in accordance
with such Participant’s Participation Agreement along with

- 6 -



--------------------------------------------------------------------------------



 



Interest Equivalents, if any, credited under the Plan, adjusted by such
Participant’s Gain or Loss Adjustment with respect to such Participant’s Plan
Deferral Account.
          “Plan Year” shall mean the calendar year; provided, however, that the
first Plan Year shall be the period from December 27, 1995 through December 31,
1995.
          “Valuation Date” shall mean the last day of each Plan Year or, with
respect to a specific Participant, the date of a payment under the Plan of the
amount of such Participant’s Plan Deferral Account.
          3. PARTICIPATION
          The employees of the Company who are eligible to participate in the
Plan shall be Michael R. Cooper and John F. Short and any other management and
highly compensated executives designated by the Board of Directors as eligible.
Any employee so designated who executes a Participation Agreement shall be a
Participant in the Plan. The Participation Agreement for each Participant shall
specify:
          (a) The amount of a Participant’s Compensation to be deferred
subsequent to the date of the Participation Agreement, stated as a percentage,
dollar amount or in such other manner as the Participant shall specify.
          (b) The manner in which amounts are to be deferred (e.g., out of base
compensation or bonuses).
          (c) Whether payment of the Participant’s benefits under the Plan are
to be made in the event there is a Change of Control.
          (d) The time at which payment of the Participant’s benefits under the
Plan are to be made if there is no Change of Control, including an election as
to whether payment is to be made on the Participant’s termination of employment
or only at the date specified for payment.

- 7 -



--------------------------------------------------------------------------------



 



          Participation Agreements may be submitted by an eligible employee at
any time.
          4. Term of Plan
          The Plan shall be in effect as of December 27, 1995, and shall
continue until all obligations of the Company pursuant to the Plan have been
paid, unless sooner terminated at the discretion of the Company.
          5. VESTING
          A Participant’s interest in his or her Plan Deferral Account shall be
fully vested at all times.
          6. BENEFIT ENTITLEMENT
          (a) Benefits. Except as otherwise provided herein, a Participant’s
benefit under the Plan shall be the amount of such Participant’s Plan Deferral
Account.
          (b) Payment of Benefits. The benefit of a Participant shall be paid to
the Participant or the Participant’s Designated Beneficiary in a lump sum in
accordance with the elections and specifications contained in the Participant’s
Participation Agreement and the provisions of the Plan; provided; however,
payment shall be made to the Participant’s Designated Beneficiary within 90 days
of the death of the Participant, if not otherwise payable prior to such date.
          (c) Early Payment of Benefits. In the event that a Participant elects
to receive benefits under the Plan at any time prior to the time payment of
benefits would be made under Section 6(b) of the Plan, the Participant shall
file such election with the Committee and shall, as soon as practicable after
receipt of such election by the Committee, be paid ninety percent (90%) of such
Participant’s Plan Deferral Account, and such Participant shall not thereafter
be entitled to any further benefits under the Plan and shall cease to be a
participant thereunder. Notwithstanding the foregoing, in the event there is a
Change of Control of the Company, any

- 8 -



--------------------------------------------------------------------------------



 



Participant who elected in his or her Participation Agreement to receive a
payment of his benefit under the Plan on the occurrence of a Change of Control
shall receive the full amount of his Plan Deferral Account as of the date of a
Change of Control within thirty (30) days of such Change of Control.
Notwithstanding the foregoing, in the event a Default occurs, the Participant
shall receive the full amount of his Plan Deferral Account as of the date of the
Default within thirty (30) days of such Default.
          (d) Hardship. A Participant may petition the Committee for a
distribution of all or a portion of his Plan Deferral Account (without reduction
as set forth in Section 6(c) above) on account of an unforeseeable emergency. If
the Committee determines that there is such an unforeseeable emergency, and that
there are insufficient resources available from other sources to pay the
expenses associated with such unforeseeable emergency, the Participant shall
receive a payment in an amount not to exceed the lesser of (1) the Participant’s
Plan Deferral Account or (2) the amount required to meet the financial needs
arising from the unforeseeable emergency (increased to take into account any tax
liability on such benefit payment and decreased to take into account amounts
available from other sources, including reimbursement through insurance or
otherwise, the liquidation of other assets of the Participant to the extent such
liquidation does not cause severe financial hardship, or by cessation of
deferrals under the Plan). For purposes of this Section 6(d), an unforeseeable
emergency is any severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, loss of property of the Participant due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

- 9 -



--------------------------------------------------------------------------------



 



          7. Plan Deferral Accounts, Interest Equivalents and Gain or Loss
Adjustment
          (a) Deferred Compensation. Each person who is eligible to participate
in the Plan and who executes a Participation Agreement shall be a Participant
and shall have a Plan Deferral Account which shall be credited with the amount
of such Participant’s Compensation that is deferred under such Participation
Agreement.
          (b) (1) Interest Equivalents. Each Participant’s Plan Deferral Account
shall be credited with an Interest Equivalent amount for the period that ends on
the first business day following the date the Committee, or such employee of the
Company as the Committee may designate for this purpose, receives the
Participant’s investment instructions consistent with the provisions of
subsection 7(b)(2)(i) hereof. Interest Equivalents shall be in addition to the
amounts credited for the benefit of Participants under Section 7(a) above. For
purposes of the Plan, the Interest Equivalent applicable to a Participant’s Plan
Deferral Account shall be an amount equal to the interest that would have been
earned during the applicable period if the amount, if any, in such Participant’s
Plan Deferral Account during the applicable period had been invested in an
investment providing a rate of return equal to the interest rate on 90-day
Treasury Bills in effect on the first day of the calendar year quarter,
compounded quarterly. The amount deferred under the Participant’s Participation
Agreement during the applicable period shall be treated for these purposes as
though it had been invested as of the date the amount of the Participant’s
deferred Compensation would otherwise have been payable to the Participant in
the absence of a Participation Agreement.
               (2) Gain or Loss Adjustment. Effective as of the first business
day following the date the Committee, or such employee of the Company as the
Committee may designate for this purpose, receives the

- 10 -



--------------------------------------------------------------------------------



 



Participant’s investment instructions consistent with the provisions of
subsection 7(b)(2)(i), each Participant’s Plan Deferral Account shall be
adjusted at the end of each Plan Year (or on the date of distribution) (either
such date being referred to herein as the “Valuation Date”) to take into account
the Gain or Loss Adjustment for such period applicable to such account. For
purposes of the Plan, the Gain or Loss Adjustment applicable to a Participant’s
Plan Deferral Account shall be determined as follows:
                    (i) Each Participant shall be permitted to specify an
investment or investments (from among Permissible Investments, as that term is
defined below) which shall be the basis for determining the Gain or Loss
Adjustment applicable to such Participant’s Plan Deferral Account in accordance
with such rules as may be established by the Committee. The Participant shall be
permitted to change such specifications at any time, subject to such rules as
the Committee may determine are appropriate for the practical administration of
the Plan. A Participant shall be permitted to specify any investment or
investments that are generally available to individual investors, and any other
specific investments as may be approved for the purposes of the Plan by the
Committee from time to time as determined at the discretion of the Committee
(all such investments being referred to herein as “Permissible Investments”).
                    . (ii) On each Valuation Date, each Participant’s Plan
Deferral Account shall be adjusted to reflect the gain or loss that would have
been recognized if an amount equal to the Participant’s Plan Deferral Account
balance as of the prior Valuation Date, along with any additional amounts added
to the Participant’s Plan Deferral Account on account of amounts deferred under
the Participant’s Participation Agreement in effect during the period prior to
the Valuation Date (but subsequent to any prior Valuation Date), had been
invested in accordance with the investment specifications of the Participant.
For purposes of the

- 11 -



--------------------------------------------------------------------------------



 



determination of the Gain or Loss Adjustment, any brokerage fees or other
transactional costs that would have been incurred in actually carrying out the
investment specifications of the Participant shall be taken into account,
whether or not such costs were actually incurred by the Company.
                    (iii) For purposes of calculating the Gain or Loss
Adjustment applicable to a Participant’s Plan Deferral Account, the balance in
such Plan Deferral Account at the beginning of the Plan Year shall be treated as
having been invested for the full Plan Year or until the Participant is paid a
benefit equal to his or her Plan Deferral Account balance in accordance with the
provisions of the Plan, if sooner, while the amounts deferred under the
Participant’s Participation Agreement shall be treated as having been invested
starting at the beginning of the first day of the calendar quarter immediately
following the time the amount of the Participant’s deferred Compensation would
otherwise have been payable to the Participant in the absence of a Participation
Agreement.
                    (iv) Notwithstanding anything to the contrary contained
herein, including those provisions giving a Participant the right of designating
investments from among Permissible Investments for the purposes of determining
the benefit paid under the Plan, the Company reserves the right to invest its
assets, including any assets that may have been set aside for the purpose of
funding the benefits to be provided under the Plan, at its own discretion, and
such assets shall remain the property of the Company, subject to the claims of
its general creditors, and no Participant shall have any right to any portion of
such assets other than as an unsecured general creditor of the Company.
          8. FUNDING OF LIABILITIES
          The Plan is intended to be an unfunded, non-qualified plan maintained
by the Company for the purpose of providing deferred compensation

- 12 -



--------------------------------------------------------------------------------



 



for a select group of management and highly compensated employees. However,
benefits under the Plan may be provided through a “rabbi trust.” A contribution
to such trust in any year shall not create any obligation of the Company to make
contributions to such trust thereafter. The Plan shall be administered and
construed so as to effectuate this intent. Any liability of the Company to any
person with respect to benefits payable under the Plan shall be based solely
upon such contractual obligations, if any, as shall be created by the Plan, and
shall give rise only to a claim against the general assets of the Company. No
such liability shall be deemed to be secured by any pledge or any other
encumbrance on any specified property of the Company. To the extent any benefits
payable under the Plan are paid through a “rabbi trust,” the Company’s
contractual obligations, if any, shall be reduced accordingly.
          9. COMMITTEE
          (a) Quorum. A majority of the members of the Committee shall
constitute a quorum for any meeting held with respect to the Plan, and the acts
of a majority of the members present at any meeting at which a quorum is
present, or the acts unanimously approved in writing by all members of the
Committee, shall be valid acts of the Committee. No member of the Committee may
act or vote with respect to a decision of the Committee specifically relating to
his or her benefits, if any, under the Plan. The Committee may be made up of a
single individual at the discretion of the Company.
          (b) Powers. The Committee shall have the power and duty to do all
things necessary or convenient to effect the intent and purposes of the Plan and
not inconsistent with any of the provisions hereof, whether or not such powers
and duties are specifically set forth herein, and, by way of amplification and
not limitation of the foregoing, the Committee shall have the power to:

- 13 -



--------------------------------------------------------------------------------



 



                    (i) provide rules and regulations for the management,
operation and administration of the Plan, and, from time to time, to amend or
supplement such rules and regulations;
                    (ii) construe the Plan, which construction, as long as made
in good faith, shall be final and conclusive upon all parties hereto; and
                    (iii) correct any defect, supply any omission, or reconcile
any inconsistency in the Plan in such manner and to such extent as it shall deem
expedient to carry the same into effect, and it shall be the sole and final
judge of when such action shall be appropriate.
          The acts and determinations of the Committee, including determinations
with respect to claims of a Participant or Designated Beneficiary made in
accordance with Section 12(h) hereof, shall be final and conclusive.
          (c) Indemnity. No member of the Committee shall be directly or
indirectly responsible or under any liability by reason of any action or default
by him as a member of the Committee, or the exercise of or failure to exercise
any power or discretion as such member. No member of the Committee shall be
liable in any way for the acts or defaults of any other member of the Committee,
or any of its advisors, agents or representatives. The Company shall indemnify
and save harmless each member of the Committee against any and all expenses and
liabilities arising out of his own membership on the Committee.
          (d) Compensation and Expenses. Members of the Committee who are
employees of the Company shall receive no compensation for their services
rendered as members of the Committee. Any other members of the Committee who are
not employees of the Company shall receive such reasonable compensation for
their services as may be authorized from time to time by the

- 14 -



--------------------------------------------------------------------------------



 



Company and, except as otherwise provided by this section, members of the
Committee shall be entitled to receive their reasonable expenses incurred in
administering the Plan. Any such compensation and expenses, as well as
extraordinary expenses authorized by the Company, shall be paid by the Company.
          (e) Participant Information. The Company shall furnish to the
Committee in writing all information the Company deems appropriate for the
Committee to exercise its powers and duties in administration of the Plan. Such
information may include, but shall not be limited to, the names of all
Participants, the date each became a Participant, his or her Compensation and
date of birth, employment, termination of employment, retirement or death. Such
information shall be conclusive for all purposes of the Plan and the Committee
shall be entitled to rely thereon without any investigation thereof; provided,
however, that the Committee may correct any errors discovered in any such
information.
          (f) Inspection of Documents. The Committee shall make available to
each Participant and his Designated Beneficiary, for examination at the
principal office of the Company (or at such other location as may be determined
by the Committee), a copy of the Plan and such of its records, or copies
thereof, as may pertain to any benefits of such Participant and beneficiary
under the Plan.
          10. EFFECTIVE DATE, TERMINATION AND AMENDMENT
          (a) Effective Date of Participation in Plan. Participation shall
commence as of the first business day following receipt by the Committee or its
designee of the executed Participation Agreement evidencing the Participant’s
participation. A Participation Agreement shall continue in effect until such
time as the Participation Agreement is revoked,

- 15 -



--------------------------------------------------------------------------------



 



deferrals are terminated in accordance with the terms of the Plan, or the Plan
is terminated.
          (b) Amendment and Termination of the Plan or Participation Agreement.
This Plan or the Participation Agreement of a Participant may be terminated or
revoked by the Company at any time and amended by the Company from time to time,
provided that neither the termination, revocation or amendment of the Plan or a
Participation Agreement may, without the written approval of the Participant,
reduce the Plan Deferral Account or benefit payable to a Participant calculated
as of the time of such termination or amendment. A Participant may revoke his or
her Participation Agreement prospectively at any time, but may not again
commence deferrals of his or her Compensation until the subsequent Plan Year
pursuant to such new Participation Agreement as may be filed with the Committee
prior to such subsequent Plan year. A Participant may modify the provisions of
his or her Participation Agreement by filing a new Participation Agreement with
the Committee at any time; provided, however, that such modifications shall only
become effective after the filing of such modification.
          11. Change of Control
          For purposes of the Plan, a Change of Control shall be deemed to have
occurred upon the earliest to occur of the following events: (i) the date the
stockholders of the Company (or the Board of Directors, if stockholder action is
not required) approve a plan or other arrangement pursuant to which the Company
will be dissolved or liquidated, or (ii) the date the stockholders of the
Company (or the Board of Directors, if stockholder action is not required)
approve a definitive agreement to sell or otherwise dispose of substantially all
of the assets of the Company, or (iii) the date the stockholders of the Company
(or the Board of Directors, if stockholder action is not required) and the
stockholders of the other

- 16 -



--------------------------------------------------------------------------------



 



constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, other than, in either case, a
merger or consolidation of the Company in which holders of shares of the
Company’s Common Stock immediately prior to the merger or consolidation will
have at least a majority of the ownership of common stock of the surviving
corporation (and, if one class of common stock is not the only class of voting
securities entitled to vote on the election of directors of the surviving
corporation, a majority of the voting power of the surviving corporation’s
voting securities) immediately after the merger or consolidation, which common
stock (and, if applicable, voting securities) is to be held in the same
proportion as such holders’ ownership of Common Stock of the Company immediately
before the merger or consolidation, or (iv) the date any entity, person or
group, within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than the Company or any of
its subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or Michael R. Cooper or
John F. Short, shall have become the beneficial owner of, or shall have obtained
voting control over, more than forty percent (40%) of the outstanding Shares of
the Company’s Common Stock, or (v) the first day after the date this Plan is
effective when directors are elected such that a majority of the Board of
Directors shall have been members of the Board of Directors for less than two
(2) years, unless the nomination for election of each new director who was not a
director at the beginning of such two (2) year period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.
          12. MISCELLANEOUS PROVISIONS

- 17 -



--------------------------------------------------------------------------------



 



          (a) Anti-alienation. No benefit payable under the Plan shall be
subject to any manner of anticipation, alienation, sale, transfer, assignment,
pledge, attachment or encumbrance except by the Company; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, attach or encumber such
benefit, except by the Company, shall be void.
          (b) Unsecured Creditor Status. Any Participant who may have or claim
any interest in or right to any compensation, payment, or benefit payable
hereunder, shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Participant or any other person now or at any
time in the future, any right, title, interest, or claim in or to any specific
asset, fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, nor or at any time in the future. Any
insurance policy or other assets acquired by the Company to fund, in whole or in
part, the Company’s liabilities under the Plan shall not be deemed to be held as
security for the performance of the obligations of the Company hereunder but
shall be, and remain, a general asset of the Company subject to the claims of
its creditors.
          (c) Other Company Plans. It is agreed and understood that any benefits
under this Plan are in addition to any and all employee benefits to which a
Participant may otherwise be entitled under any other contract, arrangement, or
voluntary pension, profit sharing or other compensation plan of the Company,
whether funded or unfunded, and that this Plan shall not affect or impair the
rights or obligations of the Company or a Participant under any other such
contract, arrangement, or voluntary pension, profit sharing or other
compensation plan.
          (d) Separability. If any term or condition of the Plan shall be
invalid or unenforceable to any extent or in any application, then

- 18 -



--------------------------------------------------------------------------------



 



the remainder of the Plan, with the exception of such invalid or unenforceable
provision, shall not be affected thereby, and shall continue in effect and
application to its fullest extent.
          (e) Continued Employment. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon any Participant the right to a continuation of
employment by the Company. The Company reserves the right to dismiss any
employee (including a Participant), or otherwise deal with any employee
(including a Participant) to the same extent as though the Plan had not been
adopted.
          (f) Incapacity. If the Committee determines that a Participant or
Beneficiary is unable to care for his affairs because of illness or accident, or
is a minor, any benefit due such Participant or Beneficiary under the Plan may
be paid to his spouse, child, parent, or any other person deemed by the
Committee to have incurred expense for such Participant or Beneficiary
(including a duly appointed guardian, committee, or other legal representative),
and any such payment shall be a complete discharge of the Company’s obligation
hereunder.
          (g) Jurisdiction. The Plan shall be construed, administered, and
enforced according to the laws of the Commonwealth of Pennsylvania, except to
the extent that such laws are preempted by the Federal laws of the United States
of America.
          (h) Claims. If, pursuant to the provisions of the Plan, the Committee
denies the claim of a Participant or Designated Beneficiary for benefits under
the Plan, the Committee shall provide written notice, within 60 days after
receipt of the claim, setting forth in a manner calculated to be understood by
the claimant:
                    (i) the specific reasons for such denial;

- 19 -



--------------------------------------------------------------------------------



 



                    (ii) the specific reference to the Plan provisions on which
the denial is based;
                    (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is needed; and
                    (iv) an explanation of the Plan’s claim review procedure and
the time limitations of this subsection applicable thereto.
          A Participant or Designated Beneficiary whose claim for benefits has
been denied may request review by the Committee of the denied claim by notifying
the Committee in writing within 60 days after receipt of the notification of
claim denial. As part of said review procedure, the claimant or his authorized
representative may review pertinent documents and submit issues and comments to
the Committee in writing. The Committee shall render its decision to the
claimant in writing in a manner calculated to be understood by the claimant not
later than 60 days after receipt of the request for review, unless special
circumstances require an extension of time, in which case decision shall be
rendered as soon after the sixty-day period as possible, but not later than 120
days after receipt of the request for review. The decision on review shall state
the specific reasons therefor and the specific Plan references on which it is
based.
          (i) Withholding. The Participant or the Designated Beneficiary shall
make appropriate arrangements with the Company for satisfaction of any federal,
state or local income tax withholding requirements and Social Security or other
tax requirements applicable to the accrual or payment of benefits under the
Plan. If no other arrangements are made, the Company may provide, at its
discretion, for any withholding and tax payments as may be required.

- 20 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Opinion Research Corporation has caused this
amended and restated Plan to be adopted effective as of December 27, 1995.

                       Opinion Research Corporation
 
                     By:                /s/ John F. Short
 
   

- 21 -



--------------------------------------------------------------------------------



 



AMENDMENT TO THE
OPINION RESEARCH CORPORATION
DEFERRED COMPENSATION PLAN
     WHEREAS, Opinion Research Corporation, a Delaware corporation (the
“Company”), established the Opinion Research Corporation Deferred Compensation
Plan (the “Plan”), for the purpose of permitting designated, highly compensated
employees to defer receipt of a portion of their otherwise taxable compensation;
and
     WHEREAS, the Company desires to amend the Plan with respect to the manner
in which it is administered and to address certain aspects of the Permissible
Investments available to participants in the Plan; and
     WHEREAS, Section 10(b) of the Plan authorizes the Company to amend the Plan
from time to time, subject to the consent of participants in the Plan under
certain circumstances which are not implicated by this Amendment.
     NOW, THEREFORE, the Board, acting on behalf of the Company, hereby amends
the Plan, effective as the date specified, and otherwise as of January 1, 2001,
as follows:
     1. The definition of “Committee” as set forth in Section 2 of the Plan is
hereby revised, effective as of the initial adoption of the Plan, to read:
     “'Committee' shall mean the Board of Directors and such other person or
persons (who need not be members of the Board of Directors) designated from time
to time by the Board, at its discretion, to act as the administrator of the
Plan.”
     2. The following definitions are added to Section 2 of the Plan:
     “'Non-Qualified Stock Purchase Plan' shall mean the Company’s Stock
Purchase Plan for Non-employee Directors and Designated Employees and
Consultants.”
     “'Trust'” shall mean the rabbi trust established under Section 8 of the
Plan.”
     “'Trustee' shall mean the trustee of the Trust.”
     3. The following Section 3(e) is added immediately following Section 3(d)
of the Plan:
     “(e) A Participant may elect, at any time, in a new Participation Agreement
or by amending an existing Participation Agreement, that, to the extent
permitted under the terms of any offering period established under the
Non-Qualified Stock Purchase Plan, all or any portion of the amounts deferred
under the terms of such Participation Agreement be accumulated and used to
purchase shares of the Company’s common stock (“Common Stock”) on the “purchase
date” applicable under the Non-Qualified Stock Purchase Plan (such election
being referred to herein as a “Stock Purchase Election). A Stock Purchase
Election shall be effective only with respect to amounts deferred following the
date the Stock Purchase Election is filed with the Committee. Each Stock
Purchase Election shall be subject to the following conditions:

- 22 -



--------------------------------------------------------------------------------



 



          (i) Neither the Stock Purchase Election itself, nor the Participation
Agreement, to the extent the Stock Purchase Election is applicable, may be
revoked by the Participant with respect to the extent any such revocation would
result in a return of funds to the Participant or in any other use or investment
of funds that would otherwise have been used to purchase Common Stock pursuant
to the Participation Agreement in conjunction with the Stock Purchase Election;
          (ii) All deferrals that are subject to a Stock Purchase Election shall
be used exclusively for the purpose of purchasing Common Stock, to the extent
permitted under the terms of the Non-Qualified Stock Purchase Plan and shall be
treated as uninvested under the terms of the Plan until such time as used for
the purchase of Common Stock as permitted under the Non-Qualified Stock Purchase
Plan;
          (iii) Each Participant making a Stock Purchase Election shall waive
his or her rights to any beneficial ownership in such Common Stock or to or a
distribution of certificates evidencing ownership of such Common Stock except at
the times and to the extent permitted under the Plan.”
     4. The following sentence is added at the end of Section 6(b) of the Plan:
“Notwithstanding the foregoing, or any other contrary provision of the Plan or
any Participation Agreement, the payment of any benefit under the Plan
attributable to a Stock Purchase Election shall be paid exclusively by means of
a transfer of shares of Common Stock from the Trust corresponding to the shares
acquired as a result of such Stock Purchase Election.”
     5. The following sentence is added at the end of Section 7(b)(2)(iv):
“The right of the Company to invest its assets and/or to set aside in a Company
account or otherwise invest or reinvest amounts intended to be used for the
funding of benefits hereunder shall only be exercisable by the Company to the
extent that the exercise of such rights is consistent with the provisions of the
Plan relating to purchases of Common Stock pursuant to a Stock Purchase Election
and the holding of such Common Stock in the Common Stock Account established
under the terms of the Trust.”
     6. The following Section 7(b)(3) is added at the end of Section 7:
          “(3) In addition to any other investments as may be established by the
Committee as Permissible Investments, amounts used to purchase Common Stock by
reason of a Participant’s Stock Purchase Election shall be treated under the
Plan as being invested, from and after the date such amounts are used to
“purchase” Common Stock consistent with the terms of the Non-Qualified Stock
Purchase Plan, as invested in such Common Stock (such investment constituting a
Permissible Investment under the Plan). All Common Stock so acquired shall be
held by the Trustee in a separate account (the “Common Stock Account”) which may
not be commingled with any other assets that may be or become held by the
Trustee. No Participant making a Stock Purchase Election shall have any right to
revoke, sell, convert or otherwise change that portion of such Participant’s
Plan Deferral Account that is invested in the Common Stock Account. In
connection with the implementation of a Stock Purchase Election and the
“purchase” of Common Stock by reason thereof, the Company shall provide to the
Trustee funds

- 23 -



--------------------------------------------------------------------------------



 



corresponding to such Participant’s deferrals designated for such use and shall
direct the Trustee to purchase shares of Common Stock as permitted under the
Non-Qualified Stock Purchase Plan, and thereafter to hold all such Common Stock
in the Common Stock Account until such time as such Common Stock is distributed
in-kind in connection with a benefit payable under the Plan or as would
otherwise be required to be made available to creditors of the Company under the
terms of the applicable trust agreement.”
     7. The following sentence is added at the end of Section 8 of the Plan:
“Notwithstanding anything to the contrary set forth in this Section 8, the
Company shall cause the Trustee to establish a Common Stock Account for the
purpose of holding such shares of Common Stock as may be acquired in connection
with a Stock Purchase Election. All other assets of the Trust shall be held in
one or more accounts as may be established by the Trustee from time to time
(collectively, the “Variable Account”). At no time shall any assets held in the
Common Stock Account be transferred to the Variable Account nor shall any assets
held in the Variable Account be transferred to the Common Stock Account.”
     8. In all other respects, the Plan remains in full force and effect.

- 24 -